      Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 1 of 26 PageID #:1399




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 CIELO JEAN GIBSON, JESSICA “JESSA”                   )
 HINTON, JAIME EDMONDSON-                             )      Case No. 1:18-CV-05149
 LONGORIA, EVA PEPAJ, LUCY PINDER,                    )
 LINA POSADA, KATARINA VAN                            )      Judge Mary M. Rowland
 DERHAM, LAURIE ROMEO, ALANA                          )
 SOUZA a/k/a ALANA CAMPOS, DESSIE                     )      Magistrate Judge Jeffrey T. Gilbert
 MITCHESON, and JENNIFER WALCOTT-                     )
 ARCHULETA,                                           )
                                                      )
                 Plaintiffs,                          )
                                                      )
 v.                                                   )
                                                      )
 CSWS, LLC d/b/a OCEANS GENTLEMEN’S                   )
 CLUB d/b/a OCEAN,                                    )
                                                      )
                 Defendant.

                DEFENDANT’S MOTION TO COMPEL PLAINTIFFS
         TO COMPLY WITH THE DECEMBER 19, 2019 JOINT STATUS REPORT

         Defendant CSWS, LLC (“CSWS”), by and through its undersigned counsel, and pursuant

to Federal Rule of Civil Procedure 37, moves Plaintiffs to comply with the December 19, 2019

joint status report (Dkt. 62), and in support of its motion states as follows:

                                        INTRODUCTION

         1.    This is the second time CSWS has been forced to file a motion to compel Plaintiffs

in relation to CSWS’s attempts to obtain Plaintiffs’ tax returns and income documents. During the

December 13, 2019 hearing on CSWS’s motion to compel Plaintiffs to produce certain tax returns

and income documents (Dkt. 56), the Court ordered CSWS and Plaintiffs to meet and confer and

file a joint status report as to any agreement reached between them with respect to a mechanism

by which Plaintiffs would confirm to CSWS that Plaintiffs had requested certain tax returns and

income documents from the IRS (by submitting Form 4506). (Dkt. 60)




                                                                                      3260\304907121.v1
   Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 2 of 26 PageID #:1400




       2.         On December 19, the parties filed that joint status report. (Dkt. 62) The joint status

report reflected the following agreement:

       The parties agreed that by December 30, 2019, Plaintiffs’ counsel will file with the
       Court a declaration under penalty of perjury stating the dates on which the Form
       4506s were submitted to the IRS. Plaintiffs’ counsel will attach to that declaration
       redacted signed-and-dated copies of each of the Form 4506s that were submitted.
       The parties agree to this mechanism for Plaintiffs to confirm to Defendant that they
       have requested the documents from the IRS.

(Id. at ⁋ 5) (footnote omitted) The joint status report also noted that Plaintiffs had not yet submitted

any of the Form 4506s to obtain copies of their tax returns and income documents from the IRS.

(Id. at ⁋⁋ 3, 6) On December 20, the Court entered a rule to show cause why Plaintiffs’ counsel

should not be held in contempt of the Court for stating unequivocally in their response to CSWS’s

motion that they were actively continuing to seek documents from the IRS when none of the

Plaintiffs had submitted Form 4506. (Dkt. 63) The rule to show cause is returnable on January 21,

2020. (See id.)

       3.         On December 30, 2019, Plaintiffs’ counsel Dennis Postiglione filed a declaration

pursuant to the agreement reflected by the joint status report. (See Dkt. 64) The declaration reveals

that Plaintiffs have failed to comply with that agreement in at least three respects.

       4.         First, Plaintiffs have failed to prepare and submit effective Form 4506s. The Form

4506s attached as exhibits to Mr. Postiglione’s declaration (Dkt. 64-1) are defective and will be

rejected by the IRS. That is because none of the Plaintiffs signed those Form 4506s. Instead, Mr.

Postiglione signed those Form 4506s, ostensibly as a representative of each of the Plaintiffs. But

Mr. Postiglione does not have the authorizations to sign those forms that the IRS requires. The

IRS will not process a Form 4506 submitted by a representative on behalf of a taxpayer unless the

Form 4506 is accompanied by a Form 2848 executed by the taxpayer. Form 2848 gives the

representative a power of attorney to submit Form 4506 on behalf of the taxpayer. Mr. Postiglione


                                                    2
   Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 3 of 26 PageID #:1401




did not attach any Form 2848s to his declaration. It appears that none of the Plaintiffs have

executed Form 2848. The IRS will consequently find that Mr. Postiglione was not authorized to

submit the Form 4506s attached to his declaration, and those Form 4506s will be rejected. This

means that CSWS will not obtain complete copies of each of the Plaintiffs’ tax returns and income

documents.

       5.      Second, Plaintiffs failed to submit the Form 4506s by December 30, and Mr.

Postiglione’s declaration consequently does not state the dates on which each of the Plaintiffs

submitted Form 4506. Mr. Postiglione’s declaration states that the Form 4506s attached to his

declaration will be submitted to the IRS on December 31. That does not comply with the agreement

reflected in the joint status report. What is more, because the Form 4506s attached to Mr.

Postiglione’s declaration will be rejected by the IRS for the reasons stated above, Plaintiffs have

failed to submit effective Form 4506s to the IRS by the December 30 deadline.

       6.      Third, Plaintiffs have failed to submit Form 4506s that request complete copies of

their tax returns and income documents for all of the years 2012-present. The Court granted

CSWS’s motion to compel after clarifying that CSWS was only seeking tax returns and income

documents for the years 2012-present. (See Dkt. 60) In the joint status report, the parties “agreed

that each of the Plaintiffs (with the exception of Lucy Pinder) would prepare and submit to the IRS

Form 4506 to request complete copies of their tax returns for the years 2012-present.” (Dkt. 62 at

⁋ 4) (emphasis added) (footnote omitted). But Plaintiffs have not prepared Form 4506s that request

complete copies of their tax returns in each of those years. The Form 4506s state the years for

which the taxpayer is requesting copies of her returns. (See generally Dkt. 64-1) Most of the

Plaintiffs have not prepared Form 4506s that request their tax returns for each of the years 2012-

present as shown by the Form 4506s attached to Mr. Postiglione’s declaration. (See id.) In his



                                                3
   Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 4 of 26 PageID #:1402




declaration, Mr. Postiglione acknowledges that Plaintiffs have not prepared Form 4506s that

request complete copies of their tax returns for the years 2012-present. (See Dkt. 64 at ⁋ 6) (“The

exhibits attached to this Declaration are the IRS 4506 forms for the Plaintiffs who have previously

identified gaps in their tax returns.”) The parties’ agreement was not limited to “the Plaintiffs who

have previously identified gaps in their tax returns.” Plaintiffs’ attempt to move the goalposts by

narrowing the scope of the parties’ agreement is unacceptable and should be rejected by the Court.

       7.      Plaintiffs’ failure to submit the Form 4506s by the December 30 deadline cannot

be wholly cured by submitting effective Form 4506s at a later date. The December 30 deadline

was important because the IRS can take up to seventy-five days to process Plaintiffs’ requests and

the parties must complete fact discovery by February 28, 2020, unless that deadline is extended.

Each day that passes without Plaintiffs submitting proper Form 4506s makes it less likely that

CSWS will have complete copies of Plaintiffs’ tax returns and income documents before it is

required to depose the remaining Plaintiffs. Indeed, at this point it is possible that CSWS will not

have complete copies of those documents prior to the February 28 deadline.

       8.      Plaintiffs’ failure to prepare and submit effective Form 4506s by the December 30

deadline prejudices CSWS in at least three ways: (1) CSWS may not be able to use the tax returns

and income documents during the depositions of the remaining Plaintiffs; (2) CSWS may not be

able to use the tax returns and income documents during the deposition of Plaintiffs’ retained

expert Stephen Chamberlin; and (3) CSWS may not be able to use the tax returns and income

documents to support dispositive motions.

       9.      CSWS therefore requests that the Court enter an order compelling Plaintiffs to file

with the Court a declaration under penalty of perjury attaching effective Form 4506s and stating

the dates on which those Form 4506s were submitted to the IRS. To make the Form 4506s



                                                 4
    Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 5 of 26 PageID #:1403




effective, CSWS requests that the Court order that those Form 4506s either be signed by the

Plaintiffs or that the Form 4506s be accompanied by a properly executed Form 2848. CSWS

requests that the Court order the Plaintiffs to file that declaration by the soonest date the Court

deems reasonable, but no later than January 10, 2020. 1

       10.     In addition, in light of Plaintiffs’ prior representation that “they [Plaintiffs] are

actively continuing to seek documents from the IRS” (Dkt. 63) and their failure to comply with

the December 30 deadline to submit effective Form 4506s, further relief is warranted. CSWS thus

requests that the Court enter an order stating that Plaintiffs’ failure to produce all tax returns in

their possession, custody, or control—including tax returns in the IRS’s possession—by January

30, 2020, may subject Plaintiffs to sanctions including the dismissal of their damages claims. The

Court has already ordered Plaintiffs to produce all tax returns in their possession, custody, or

control—including tax returns received from the IRS—by that date. (See Dkt. 60) The order

requested by CSWS here will require Plaintiffs to produce tax returns in the IRS’s possession,

regardless of whether Plaintiffs have received those documents from the IRS, by the same date or

else face potential sanctions. CSWS believes Plaintiffs’ conduct warrants this relief.

                                  FACTUAL BACKGROUND

       11.     CSWS previously filed a motion to compel Plaintiffs to produce certain tax returns

and income documents. (Dkt. 56) In that motion, CSWS requested, among other things, an order

compelling Plaintiffs to seek and obtain their tax returns and income documents from the IRS. (See




1
 CSWS believes that Plaintiffs should be compelled to submit the Form 4506s as soon as possible;
however, CSWS understands that the Court’s chambers are closed until January 3, 2020, and the
soonest CSWS’s counsel is available to present this motion in accordance with the Court’s
calendar is January 9.

                                                 5
   Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 6 of 26 PageID #:1404




Dkt. 56 at 12-13) Plaintiffs filed a response to that motion in which they represented that “they

[Plaintiffs] are actively continuing to seek documents from the IRS.” (See Dkt. 63)

        12.     The Court granted CSWS’s prior motion to compel and ordered Plaintiffs to

produce all tax returns in their possession, custody, or control—including tax returns received from

the IRS—by January 30, 2020. (Dkt. 60) At the hearing on CSWS’s motion, CSWS’s counsel also

requested that the Court order Plaintiffs to confirm to CSWS that Plaintiffs had submitted the

paperwork necessary to obtain their tax returns from the IRS. (See Dkt. 60) The Court “agree[d]

Defendant’s request [was] appropriate given that Plaintiffs represent that they are actively seeking

to obtain documents from the IRS and Plaintiffs’ local counsel’s lack of certainty as to what efforts

have been undertaken to date in that regard.” (See id.) The Court ordered the parties to “meet and

confer and file by 12/19/19 a report as to any agreement they reach with respect to a mechanism

by which Plaintiffs will confirm to Defendants that they have requested the documents from the

IRS.” (Id.)

        13.     On December 19, the parties filed that joint status report. (Dkt. 62) The joint status

report reflected the following agreement:

       The parties agreed that by December 30, 2019, Plaintiffs’ counsel will file with the
       Court a declaration under penalty of perjury stating the dates on which the Form
       4506s were submitted to the IRS. Plaintiffs’ counsel will attach to that declaration
       redacted signed-and-dated copies of each of the Form 4506s that were submitted.
       The parties agree to this mechanism for Plaintiffs to confirm to Defendant that they
       have requested the documents from the IRS.

(Id. at ⁋ 5) (footnote omitted) The joint status report also noted that Plaintiffs had not yet submitted

any of the Form 4506s to obtain copies of their tax returns and income documents from the IRS.

(Id. at ⁋⁋ 3, 6) On December 20, the Court entered a rule to show cause why Plaintiffs’ counsel

should not be held in contempt of the Court for stating unequivocally in their response to CSWS’s

motion that they were actively continuing to seek documents from the IRS when none of the


                                                   6
   Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 7 of 26 PageID #:1405




Plaintiffs had submitted Form 4506. (Dkt. 63) The rule to show cause is returnable on January 21,

2020. (See id.)

       14.        On December 30, 2019, Plaintiffs’ counsel left a voicemail for CSWS’s counsel

requesting an extension of time to comply with the agreement reached in the joint status report.

CSWS’s counsel emailed Plaintiffs’ counsel and advised that he could not agree to any extension.

(See Exhibit 1 at ⁋ 5)

       15.        Later that day, Plaintiffs’ counsel filed a declaration pursuant to the agreement

reflected by the joint status report. (See Dkt. 64) Plaintiffs’ counsel attached copies of Form 4506s

that appear to have been executed by Plaintiffs’ counsel. (See Dkt. 64-1) In his declaration,

Plaintiffs’ counsel wrote that “we have received authorization to submit the IRS 4506 forms on

behalf of our clients (to expedite the processing of these forms).” (Dkt. 64 at ⁋ 6) He also wrote

that “[t]hese forms have been completed as of the filing of this Declaration and will be sent along

with the appropriate fee to the IRS no later than December 31, 2019.” (Id. at ⁋ 7)

       16.        In its prior motion to compel, CSWS’s counsel recounted substantial efforts to meet

and confer with Plaintiffs on the tax-returns issue. (See Dkt. 56 at ⁋⁋ 6-16) CSWS incorporates

those efforts by reference here. Furthermore, given Plaintiffs’ prior representation that now forms

the subject of the rule to show cause, their failure to comply with the agreement reached in the

joint status report, and the looming February 28 deadline to complete fact discovery, CSWS

believes that further attempts to meet and confer with Plaintiffs on this issue would be futile.

                                            ARGUMENT

       17.        Plaintiffs have failed to comply with the agreement reflected in the joint status

report for at least three reasons: (1) Plaintiffs failed to submit effective Form 4506s to the IRS; (2)

Plaintiffs failed to submit the Form 4506s to the IRS by the agreed December 30 deadline; and (3)



                                                   7
   Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 8 of 26 PageID #:1406




Plaintiffs failed to submit Form 4506s that request complete copies of their tax returns and income

documents for all of the years 2012-present.

1. Plaintiffs failed to submit effective Form 4506s.

       18.     The IRS will not process a Form 4506 if it is not properly executed. A Form 4506

is properly executed if it is: (1) signed by the taxpayer; or (2) signed by an authorized

representative of the taxpayer and accompanied by a properly executed Form 2848. The Form

4506s attached as Exhibit A to Mr. Postiglione’s declaration are not effective because they are not

properly executed and the IRS will reject them.

   A. None of the Plaintiffs signed the Form 4506s—Plaintiffs’ counsel did.

       19.     Although Mr. Postiglione’s declaration stops short of expressly stating that he

signed the Form 4506s on behalf of each of the Plaintiffs, it is apparent that he did for two reasons.

       20.     First, Mr. Postiglione’s declaration states that “we have received authorization to

submit the IRS 4506 forms on behalf of our clients (to expedite the processing of these forms).”

(Dkt. 64 at ⁋ 6) This suggests that Plaintiffs’ counsel purports to submit the 4506s as an authorized

representative of the Plaintiffs rather than the Plaintiffs executing those forms themselves.

       21.     Second, a signature comparison reveals that Mr. Postiglione signed each of the

Form 4506s. Attached in the Appendix to this motion are the signatures of Mr. Postiglione (taken

from his declaration), the signatures on each of the Form 4506s attached as Exhibit A to Mr.

Postiglione’s declaration, and the signatures of each of the Plaintiffs (taken from their verifications

of interrogatory answers). It does not take a handwriting expert to see that the Plaintiffs did not

sign the Form 4506s; the signatures on those forms look nothing like the Plaintiffs’ signatures on

their verifications. The signatures on those forms do, however, bear a striking resemblance to Mr.




                                                  8
   Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 9 of 26 PageID #:1407




Postiglione’s signature. It is impossible to escape the conclusion that Mr. Postiglione signed each

of the Form 4506s attached to his declaration.

   B. Plaintiffs’ counsel does not have the authority the IRS requires to sign the Form
      4506s.

        22.    The IRS will not process a Form 4506 submitted by a representative of a taxpayer

unless that representative has the specific authorization from the taxpayer that the IRS requires.

Plaintiffs’ counsel did not attach any such authorizations to his declaration. Because Plaintiffs’

counsel does not have those authorizations, the IRS will reject the Plaintiffs’ Form 4506s and

CSWS will not obtain complete copies of Plaintiffs’ tax returns and income documents.

        23.    Form 4506’s signature block contains the following representations:




(See Ex. 1 at ⁋ 2) The signatories of Form 4506 thus represent that they are either the taxpayers or

persons authorized by the taxpayers to obtain the tax returns. The signatories must also declare

that they have read the attestation clause and have authority to sign the Form 4506. The authority

to sign Form 4506 is further explained in the instructions.

        24.    Form 4506’s instructions state that a representative can sign Form 4506 on behalf

of a taxpayer only if this authority has been specifically delegated to the representative in Form

2848:



                                                 9
  Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 10 of 26 PageID #:1408




(See Ex. 1 at ⁋ 2) The representative must attach Form 2848 to the Form 4506.

       25.     Line 5a of Form 2848 states as follows:




(See Ex. 1 at ⁋ 3)

       26.     Form 2848 states that it must be signed by the taxpayer or the taxpayers if the

requested return was jointly filed:




(See Ex. 1 at ⁋ 3)



                                              10
    Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 11 of 26 PageID #:1409




        27.    As stated in the forms and instructions, each of the Plaintiffs must execute Form

2848 to authorize their counsel to submit Form 4506 on their behalf. Each of the Plaintiffs must

also authorize Plaintiffs’ counsel to disclose copies of Plaintiffs’ tax returns and income documents

to CSWS’s counsel. For those years in which Plaintiffs filed joint returns, Plaintiffs’ spouses must

also sign Form 2848. Copies of the Form 2848’s for each of the Plaintiffs must be attached to their

Form 4506s or the IRS will reject the requests.

        28.    Plaintiffs’ counsel did not attach any Form 2848s to his declaration. The IRS will

consequently reject Plaintiffs’ Form 4506s and CSWS will not obtain complete copies of each of

the Plaintiffs’ tax returns and income documents for the years 2012-present.

        29.    CSWS is becoming increasingly concerned that Plaintiffs—despite their

representations—do not have any interest in actually providing CSWS with complete copies of

their tax returns and income documents. Plaintiffs have an obligation to obtain these documents

from the IRS and produce them because the documents are in the Plaintiffs’ control. Castleton

Health Care Ctr., LLC v. Kentuckiana Healthcare, LLC, 2010 U.S. Dist. LEXIS 103742, *3 (S.D.

Ind. Aug. 18, 2010) (granting motion to compel company to obtain its tax documents from the IRS

because company controlled those documents). Many of the Plaintiffs here have filed similar

lawsuits around the country in which copies of their tax returns have been requested, 2 yet those

Plaintiffs have failed to produce complete copies of their returns in this lawsuit. If the Plaintiffs

were interested in producing complete copies of their tax returns, they would have already obtained

copies of those documents from the IRS in this lawsuit or another. But they have not done that.




2
 See, e.g., Ratchford v. Yestofflo, LLC, No. 2:17-cv-13109 (E.D. Mich. Oct. 30, 2018); Burciaga
v. Player’s Enterprises, Inc., No. 2:17-cv-13761 (E.D. Mich. Nov. 16, 2018); Hinton v. MDM
Restaurants, Inc., No. 2:17-cv-14036 (E.D. Mich. Nov. 11, 2018)

                                                  11
  Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 12 of 26 PageID #:1410




        30.     Plaintiffs’ counsel’s explanation for why the Plaintiffs have not yet submitted the

Form 4506s in this lawsuit—that Plaintiffs’ counsel was conducting an “audit” of the forms to

verify that they would not be rejected (see Dkt. 64 at ⁋ 5)—does not withstand scrutiny and further

reveals Plaintiffs’ lack of interest in producing complete copies of their tax returns. If an “audit”

had been conducted, it surely would have revealed the need for each of the Plaintiffs to execute

Form 2848. After all, the IRS lays this requirement out in clear and explicit language in the

Instructions to Form 4506. But no Form 2848s were submitted. It strains credulity to believe that

the “audit’s” failure to identify this flaw is the result of a mistake. It is hard to escape the conclusion

that Plaintiffs’ failure to submit effective Form 4506s to the IRS is by design. By failing to submit

effective Form 4506s, Plaintiffs ensure that the IRS will reject those forms, which means that

Plaintiffs will not have to produce complete copies of their tax returns and income documents to

CSWS before fact discovery closes on February 28.

        31.     The Court should not allow the Plaintiffs to run out the clock in this fashion. It

should instead grant CSWS the relief requested supra at ⁋⁋ 9-10.

2. Plaintiffs failed to submit the Form 4506s to the IRS by the agreed December 30 deadline.

        32.     In their joint status report, the parties agreed that each of the Plaintiffs (except Lucy

Pinder) would submit Form 4506 to the IRS by December 30. (Dkt. 62 at ⁋ 5) That did not happen.

(See Dkt. 64 at ⁋ 7) Instead, Plaintiffs’ counsel’s declaration states that those forms will be

submitted (along with the necessary fees) by December 31. (See id.)

        33.     This does not comply with the agreement. The agreement was that Plaintiffs’

counsel would submit a declaration stating the dates on which the Form 4506s were submitted,

and that copies of the Form 4506s that were submitted would be attached to that declaration.




                                                    12
  Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 13 of 26 PageID #:1411




       34.      The agreement also contemplated that Plaintiffs would submit effective Form 4506s

by December 30. For the foregoing reasons, that did not happen.

       35.      Because time is of the essence, the Court should compel Plaintiffs to file with the

Court a declaration under penalty of perjury attaching effective Form 4506s and stating the dates

on which those Form 4506s were submitted to the IRS. CSWS requests that the Court order the

Plaintiffs to file that declaration by the soonest date the Court deems reasonable, but no later than

January 10, 2020.

3. Plaintiffs failed to submit Form 4506s that request complete copies of their tax returns
   and income documents for all of the years 2012-present.

       36.      In their joint status report, the parties agreed that each of the Plaintiffs (except Lucy

Pinder) would request complete copies of their tax returns from the IRS for all of the years 2012-

present. (Dkt. 62 at ⁋ 4) That also did not happen. Instead, Plaintiffs’ counsel’s declaration states

that “[t]he exhibits attached to this Declaration are the IRS 4506 forms for the Plaintiffs who have

previously identified gaps in their tax returns.” (See Dkt. 64 at ⁋ 6) The parties’ agreement was not

limited to “the Plaintiffs who have previously identified gaps in their tax returns.” More to the

point, the Form 4506s attached to Plaintiffs’ counsel’s declaration state the years for which the

Plaintiffs are requesting their tax returns. (See generally Dkt. 64-1) The Form 4506s reveal that

many of the Plaintiffs failed to request copies of their tax returns for certain years between 2012-

present. (See id.) That contravenes the agreement.

       37.      The Court should enter an order compelling the Plaintiffs (except Lucy Pinder) to

submit effective Form 4506s that request complete copies of their tax returns for each of the years

2012-present.




                                                   13
  Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 14 of 26 PageID #:1412




                                        CONCLUSION

       WHEREFORE, Defendant CSWS, LLC, respectfully requests that the Court:

       1.      Enter an order compelling Plaintiffs to file with the Court a declaration under

penalty of perjury attaching effective Form 4506s and stating the dates on which those Form 4506s

were submitted to the IRS. To make the Form 4506s effective, CSWS requests that the Court order

that those Form 4506s either be signed by the Plaintiffs or that the Form 4506s be accompanied

by a properly executed Form 2848. CSWS requests that the Court order the Plaintiffs to file that

declaration by the soonest date the Court deems reasonable, but no later than January 10, 2020;

       2.      Enter an order stating that Plaintiffs’ failure to produce all tax returns in their

possession, custody, or control—including tax returns in the IRS’s possession—by January 30,

2020, may subject Plaintiffs to sanctions including the dismissal of their damages claims; and

       3.      Award CSWS any further relief the Court deems necessary and proper.



Date: January 1, 2020                        Respectfully submitted,



                                             /s/ Michael P. Adams
                                             Jane C. Schlicht (admitted pro hac vice)
                                             Michael P. Adams (ARDC 6317046)
                                             Hinshaw & Culbertson LLP
                                             151 N. Franklin Street, Suite 2500
                                             Chicago, IL 60606
                                             Telephone: 312-704-3000
                                             Facsimile: 312-704-3001
                                             jschlicht@hinshawlaw.com
                                             madams@hinshawlaw.com

                                             Attorneys for CSWS, LLC




                                               14
  Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 15 of 26 PageID #:1413




                                           APPENDIX

                               Plaintiffs’ counsel Dennis Postiglione

Signature on his declaration




                                                15
  Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 16 of 26 PageID #:1414




                                        Dessie Mitcheson

Form 4506




(See Dkt. 64-1 at 2 of 13)

Verification of interrogatory answers




(See Ex. 1 at ⁋ 4)




                                              16
  Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 17 of 26 PageID #:1415




                                        Cielo J. Gibson

Form 4506




(See Dkt. 64-1 at 3 of 13)

Verification of interrogatory answers




(See Ex. 1 at ⁋ 4)




                                              17
  Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 18 of 26 PageID #:1416




                                        Alana M. Souza

Form 4506




(See Dkt. 64-1 at 4 of 13)

Verification of interrogatory answers




(See Ex. 1 at ⁋ 4)




                                             18
  Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 19 of 26 PageID #:1417




                                 Jaime Edmondson Longoria

Form 4506




(See Dkt. 64-1 at 5 of 13)




(See Dkt. 64-1 at 7 of 13)

Verification of interrogatory answers




(See Ex. 1 at ⁋ 4)

                                            19
  Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 20 of 26 PageID #:1418




                                        Eva Pepaj

Form 4506




(See Dkt. 64-1 at 6 of 13)

Verification of interrogatory answers




(See Ex. 1 at ⁋ 4)




                                           20
  Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 21 of 26 PageID #:1419




                                    Jennifer W. Archuleta

Form 4506




(See Dkt. 64-1 at 8 of 13)

Verification of interrogatory answers




(See Ex. 1 at ⁋ 4)




                                             21
  Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 22 of 26 PageID #:1420




                                        Jessica L. Hinton

Form 4506




(See Dkt. 64-1 at 9 of 13)

Verification of interrogatory answers




(See Ex. 1 at ⁋ 4)




                                               22
  Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 23 of 26 PageID #:1421




                                    Katarina Van Derham

Form 4506




(See Dkt. 64-1 at 10 of 13)




(See Dkt. 64-1 at 11 of 13)

Verification of interrogatory answers




(See Ex. 1 at ⁋ 4)

                                            23
  Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 24 of 26 PageID #:1422




                                        Laurie Romeo

Form 4506




(See Dkt. 64-1 at 12 of 13)

Verification of interrogatory answers




(See Ex. 1 at ⁋ 4)




                                             24
  Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 25 of 26 PageID #:1423




                                   Lina M. Posada Arteaga

Form 4506




(See Dkt. 64-1 at 13 of 13)

Verification of interrogatory answers




(See Ex. 1 at ⁋ 4)




                                            25
  Case: 1:18-cv-05149 Document #: 65 Filed: 01/01/20 Page 26 of 26 PageID #:1424




                               CERTIFICATE OF SERVICE

       I, Michael P. Adams, an attorney, certify that on January 1, 2020, I caused a copy of the
foregoing instrument to be served on all counsel of record via the Court’s ECF system.



                                                   /s/ Michael P. Adams
                                                   Michael P. Adams




                                              26
